Citation Nr: 9915837	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  96-41 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $11,431.05.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The evidence in the claims file reflects that the appellant 
served on active duty in the United States Army from January 
1951 to October 1952 and from January 1962 to October 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Montgomery, Alabama RO presently 
has jurisdiction over this appeal.

The appellant testified before the undersigned Member of the 
Board at a hearing held at the Montgomery RO on April 8, 
1999.  A transcript of that hearing has been associated with 
the record on appeal.

It is noted that the appellant submitted additional evidence 
to the Board in May 1999 for which he requested waiver of the 
RO's consideration thereof in favor of review by the Board.  
Accordingly, the Board will accept and consider the evidence 
submitted by the appellant pursuant to 38 C.F.R. § 20.1304(c) 
(1998).


FINDINGS OF FACT

1.  In December 1986, the appellant and his wife financed the 
purchase of a house located in Lakeland, Florida, using a loan 
that was guaranteed, in part, by the VA.  The amount of the 
loan was $59,900, secured by Mortgage and Mortgage Note.

2.  The VA received a Notice of Default in July 1991, which 
noted that the first default was on May 1, 1991.  This 
default was never cured.

3.  Following the appellant's default, the property was sold 
for an amount less than the outstanding principal, interest 
and foreclosure costs, and the resulting deficiency of 
$17,491.05 was charged to the appellant.  This amount was 
later reduced to $11,431.05 following VA's resale of the 
property in June 1994.

4.  There is no evidence of fraud, misrepresentation, or bad 
faith involved in the creation of the indebtedness.

5.  It is not shown by the evidence that the VA was at fault 
in the creation of the indebtedness or that recovery of the 
indebtedness would nullify the objective for which benefits 
were intended.

6.  Failure to make restitution would not result in unfair 
gain to the appellant.

7.  The appellant did not relinquish a valuable right or incur 
a legal obligation in reliance on VA benefits.

8.  The evidence shows that the appellant was responsible for 
the events that led to the default and foreclosure in this 
case and therefore, it is established that he was at fault in 
the creation of the debt.

9.  The evidence in this case does not support the appellant's 
contentions that he would be denied the basic necessities of 
life as a result of collection of the outstanding loan 
guaranty indebtedness.


CONCLUSIONS OF LAW

1.  After default, there was a loss of the property which 
served as security for the VA portfolio loan.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).

2.  Recovery of the outstanding loan guaranty indebtedness 
would not be contrary to the standard of equity and good 
conscience.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. 
§ 1.965(a) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  That is, the Board finds that his claim is plausible 
and may be capable of substantiation, necessitating a 
thorough review of the evidence.  Furthermore, the Board 
finds that the appellant's waiver claim has been adequately 
developed for appellate purposes by the RO, and no additional 
development is warranted at this time.

The pertinent facts are as follows:  In December 1986, the 
appellant and his spouse financed the purchase of a house in 
Lakeland, Florida, using a VA guaranteed loan.  The amount of 
the loan was $59,900, secured by mortgage and mortgage note.

A Notice of Default received by the RO in July 1991 indicated 
that the first uncured default was on May 1, 1991.  This 
default was never cured.  The reason for the default was 
revealed to be related to the appellant's belief that the 
subject property was contaminated by toxic chemicals and 
therefore uninhabitable.  He evidently decided that he could 
no longer live in the property due to alleged contamination 
and as a result, he stopped paying his mortgage beginning 
with the May 1991 payment.  The holder filed a Notice of 
Intention to Foreclose in August 1991.  This form indicated 
that the appellant was informed of the fact that 
environmental tests conducted on the property did not show 
contamination as he alleged and further, that alternatives to 
foreclosure were discussed with him as a result.  Regarding 
the latter, it was further indicated that the appellant was 
not willing to convey the property by a deed-in-lieu of 
foreclosure.  In a letter dated August 6, 1991, the appellant 
specifically indicated that he did not believe the holder or 
VA understood the seriousness of the contamination problem 
and hence, he would not be willing to deed the property back 
to VA until someone found out what was wrong with the 
property.  He finished his statement by stating, "[p]lease 
proceed with the foreclosure."

In an accompanying letter to the Notice of Intention to 
Foreclose, dated August 12, 1991, the holder notified VA of 
the following pertinent facts regarding the above:
To confirm our previous conversations 
regarding the situation that we have 
encountered on this account, [the 
appellant and his wife] are of the firm 
belief that the subject property is 
contaminated with an unknown substance.  
We have reviewed the test results and 
believe that there is no environmental 
issue at hand.  The information has been 
forwarded to your office for review.  The 
VA is also of the belief that there is 
not an environmental problem.

We have pursued a voluntary conveyance 
from the mortgagor and the VA has also 
attempted to pursuade [sic] [the 
appellant] in person to submit a request 
for a Deed In Lieu of Foreclosure.  [The 
appellant] has now responded by saying 
that he will not request the DIL and to 
'please proceed with foreclosure.'

Regarding the environmental testing conducted on the 
property, evidence associated with the file in May 1999 
included the reports of such tests performed between January 
1990 and February 1991 by the State of Florida's Department 
of Health and Rehabilitative Services, the Public Health Unit 
of Polk County (Florida) and a private environmental firm - 
International Environmental Services, Inc.  The reports 
disclose that the results were consistently negative for any 
environmental contamination found present on the property.  
In addition, the appellant submitted a medical examination 
report performed by a physician affiliated with the Watson 
Clinic in November 1989.  Based on that examination, which 
was conducted at the request of the appellant and included a 
combined blood count test, he was found to have no objective 
evidence that he was poisoned by toxic material.

Mortgage foreclosure proceedings were initiated in November 
1991 and a summary judgment against the appellant and his 
spouse on the defaulted loan was obtained in May 1993.  
Thereafter, the property was sold at a foreclosure sale in 
July 1993.  As a result, VA was required to pay the holder a 
claim under its loan guaranty obligation in the amount of 
$17,491.05.  In June 1994, the appellant was found to be 
responsible for the amount of the indebtedness and collection 
efforts were initiated.  The amount he owed under the terms 
of the loan guaranty obligation was later reduced to 
$11,431.05 following VA's resale of the property.  See 
Amended VA Form 26-1833 (July 12, 1995).

On appeal, the appellant continues to maintain that the 
property was contaminated with some unknown toxin that made 
him and his wife ill as well as a number of exotic birds 
(parakeets, quakers, African Grays) he owned.  He asserts 
that the condition of the property made it unlivable which 
forced him to move out and abandon the property in February 
1992.  He stated at his hearing in April 1999 that they tried 
to move back into the property but without success because 
they got sicker and sicker as long as they stayed on the 
property.  The appellant testified that he and his wife felt 
better when they stayed away from the house.  He also 
testified that they chose not to try to sell the house 
because they felt they did not want to hurt a prospective 
home buyer as long as the house remained contaminated.  He 
also submitted the death certificate of his wife who died in 
May 1993 from metastatic large cell bronchogenic carcinoma.  
He asserts that her cancer was caused by the contamination.

Waiver of recovery of portfolio loan indebtedness may be 
authorized in a case in which collection of the debt would be 
against equity and good conscience.  38 U.S.C.A. § 5302(b) 
(West 1991).

"Equity and good conscience," will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the United States of America.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor; (2) Balancing of faults 
between debtor and VA; (3) Undue hardship; (4) Defeat the 
purpose for which benefits were intended; (5) Unjust 
enrichment; and, (6) Changing position to one's detriment by 
reliance on VA benefits through relinquishment of a valuable 
right or incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965 (1998).

In its decision of December 1995, the Committee concluded 
that there was no fraud, misrepresentation or bad faith 
involved in the creation of the indebtedness and thus, 
consideration of waiver of recovery of the debt under the 
standard of equity and good conscience was not precluded by 
law.  38 C.F.R. § 1.965(b) (1998).  In this respect, the 
Board agrees with the Committee that there is no evidence of 
a willful intent on the part of the appellant to seek an 
unfair advantage.  However, the Board finds no circumstance 
that would relieve his responsibility with respect to the 
outstanding indebtedness arising from his default on the VA 
loan.

After having carefully considered all of the evidence of 
record, the Board finds that the appellant was at fault in the 
creation of the loan guaranty indebtedness.  As indicated 
above, he defaulted on his mortgage payment in May 1991 and 
this default was never cured.  Documents in the loan servicing 
file reflect that his default was due to his lay belief that 
the property was contaminated by toxic substances, but he has 
never provided an acceptable reason as to why he could not 
make payment on his mortgage until this alleged situation was 
resolved to his and the noteholder's satisfaction.  As it 
turned out, the environmental studies conducted in the 
December 1990 to February 1991 time period did not reveal the 
presence of contamination on the property.  Although the 
appellant's wife died of cancer in May 1993, he has yet to 
produce any competent evidence that affirmatively shows that 
either he or his wife were made ill due to exposure to his 
alleged toxic substances on the property.  It appears that the 
appellant was unconvinced regarding the results of the 
environmental studies and the opinions of experts, and decided 
to vacate the property in 1992.  In fact, during his personal 
hearing in 1999 the appellant reiterated that he was never 
able to get any expert to agree with his belief that the 
property was contaminated.  Nevertheless, any real or 
potential difficulties arising out of this situation did not 
abrogate the underlying legal responsibilities pertinent to 
the loan or resulting indebtedness and, therefore, will not 
serve to mitigate the degree of fault shown in this case.  A 
finding of fault under the standard of equity and good 
conscience does not require malice aforethought or bad faith.  
The Board only needs to find that the appellant's actions that 
were within his control caused or contributed to the default.  
A person of the appellant's age, general knowledge, and 
position in the community as a homeowner would be expected to 
take a more active role in avoiding a default and foreclosure 
given the circumstances.  However, in this case, the record 
shows that he took no action to address this situation as it 
pertained to his ability to maintain his mortgage obligation.  
He simply stopped paying his mortgage and then vehemently 
rejected the holder's suggestion to consider requesting a 
deed-in-lieu of foreclosure from VA.  Thus, for the reasons 
set forth above, the default in this case is shown to have 
been caused solely by the actions of the appellant; actions 
which were within his complete control and for which he was 
legally responsible.

In addition to the above, there is no evidence that the 
appellant made any attempt to rent and/or list the subject 
property for sale.  Again, at the hearing in April 1999 he 
testified that he opposed the house being sold to someone 
else.  Although he indicated that his opposition to the sale 
was because of his belief that the house was contaminated, in 
view of the results of the environmental studies and expert 
opinions that there was no evidence of contamination, his 
action is deemed to have been highly capricious.  This is 
particularly apparent given the fact that he let the property 
go into default and foreclosure notwithstanding the holder's 
attempt to offer him alternatives to foreclosure such as the 
deed-in-lieu of foreclosure.  These actions (or more to the 
point, omissions) resulted in a substantial loss to the 
government.  The Board does not find credible his assertions 
on appeal that he thought that he had requested a deed-in-lieu 
when he returned the deed.  The materials that he was provided 
in this regard would not suggest such a result for a person 
who is otherwise shown to be able to read and understand 
information.  There is no evidence on file that would suggest 
that the appellant was impaired mentally to the extent that he 
did not understand his legal obligations arising from the 
default and foreclosure, particularly after there were clear 
attempts by the mortgagor and the VA to convince him to 
voluntarily conveyed the property.  In summary, the appellant 
has not presented evidence that the situation was beyond his 
control and which would relieve him of responsibility for the 
circumstances that led to the default and related indebtedness 
to VA.

The Board does not find applicable to the facts in this case 
the other elements of the standard of equity and good 
conscience discussed above.  Specifically, there is 
absolutely no evidence of fault on the part of VA, any 
evidence that collection of the debt, either in whole or in 
part, would defeat the purposes for which benefits were 
intended, unjust enrichment, or evidence that the appellant 
changed his position to his detriment by reliance on VA 
benefits by giving up some other valuable right or legal 
obligation.

Regarding undue hardship, the appellant's most recent 
financial information, dated in April 1999, reflects that he 
had no dependents and that he and his current wife have over 
$3,400 in monthly income.  He reported over $3,400 in monthly 
expenses, but given his substantial monthly income, a great 
portion of which is tax-exempt VA disability compensation, 
the Board does not find evidence that the appellant would be 
deprived of the basic necessities of life by adjusting his 
outlays for many of these expenses so that monies could be 
applied to pay off the loan guaranty indebtedness.  It is 
noted that he testified at his hearing in April 1999 that the 
mortgage is paid off on his wife's house and hence, he does 
not have rental/mortgage expenses to deal with at present.  
Moreover, the Board finds that his reported expenses for food 
in the monthly amount of $500 appears excessive for just two 
people, the appellant and his wife.  The element of "undue 
hardship" is invoked only where the collection of the debt 
would seriously impair the veteran-debtor's ability to 
"provide his/her family with the basic necessities of 
life."  See VBA Circular 20-90-5 (February 12, 1990).

In this case, there is no evidence which shows that he would 
be denied these necessities by paying off this relatively 
small debt.  The veteran-debtor is reminded that he is 
expected to accord a government debt the same regard given to 
any other debt.  On these facts, the Board finds that the 
element of undue hardship is not shown in this case to 
justify a waiver of the debt.

Accordingly, the Board concludes that payment of this debt 
which he caused by his default appears reasonable given the 
facts in this case.  38 C.F.R. §§ 1.964(a)(2), 1.965(a) 
(1998).

ORDER

Waiver of recovery of loan guaranty indebtedness, in the 
amount of $11,431.05, plus accrued interest on that amount, 
is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

